DETAILED ACTION
Claims 1-17 are pending.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose an apparatus/method comprising the following limitation/feature:
(Claim 1) - "a sensing information separation unit that separates physical quantity information indicating the physical quantity of the target machine and physical quantity information indicating the physical quantities of the other mechanical apparatuses from each other based on the context information of each of the plurality of mechanical apparatuses acquired by the context information acquisition unit and the sensing information of each of the target machine and the other 19P00482US0 (FANF-841US)71 mechanical apparatuses acquired by the sensing information acquisition unit; a feature information extraction unit that extracts feature information indicating a feature of the physical quantity information in an interval including a specific operation interval indicated by the context information of the target machine from the physical quantity information of the target machine separated by the sensing information separation unit; and an anomaly determination unit that determines, based on a model corresponding to the context information acquired by the context information acquisition unit among one or more models corresponding to one or more pieces of context information and the feature information extracted by the feature information extraction unit, whether or not the operation of the target machine is normal", 
(Claim 17) – “ a sensing information separation step of separating physical quantity information indicating the physical quantity of the target machine and physical quantity information indicating the physical quantities of the other mechanical 19P00482US0 (FANF-841US)77 apparatuses from each other based on the context information of each of the plurality of mechanical apparatuses acquired at the context information acquisition step and the sensing information of each of the target machine and the other mechanical apparatuses acquired at the sensing information acquisition step; a feature information extraction step of extracting feature information indicating a feature of the physical quantity information in an interval including a specific operation interval indicated by the context information of the target machine from the physical quantity information of the target machine separated at the sensing information separation step; and an anomaly determination step of determining, based on a model corresponding to the context information acquired at the context information acquisition step among one or more models corresponding to one or more pieces of context information and the feature information extracted at the feature information extraction step, whether or not the operation of the target machine is normal”,

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119